DETAILED ACTION
Claim(s) 1-5, 9, 11-15 and 21-22 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3, 4, 5, 9, 13, and 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over 802.11 (ISO/IEC/IEEE International Standard - Information technology--Telecommunications and information exchange between systems Local and metropolitan area networks--Specific requirements Part 11: Wireless LAN Medium Access Control (MAC) and Physical Layer (PHY) Specifications," pp.1-2798, 21 Nov. 2012 (Year: 2012)) in view in view of  Nishibayashi (US 20060034174 A1) and further in view of Kiyotaka (JP2006217242A cited in May 18, 2018 IDS).

In regards to claim 1, 802.11 discloses an information processing apparatus comprising:
transmitting circuitry configured to transmit an ADDBA Request including 
(See [Page 904, Fig. 9-25] where an originator comprising transmitter circuitry transmits an ADDBA request which is received by a recipient comprising receiving circuitry.); and
receiving circuitry configured to receive an ADDBA Response including (See [Page 904, Fig. 9-25] where the originator comprises receiving circuitry to receive an ADDBA response transmitted from a recipient comprising transmitting circuitry.),
wherein the transmitting circuitry is configured to transmit a data frame to another information processing apparatus (See [Page 904, Fig. 9-25] where the originator transmits a data frame, QoS Data MPDU, to another information processing apparatus, the recipient), and
wherein the receiving circuitry is configured to receive a Block Ack frame in response to the data frame, the Block Ack frame including third Block Ack size information indicating a third size and Block Ack bitmap of the third size (See [Page 904, Fig. 9-25] where the originator receives a BlockAck transmitted by the recipient, in response to the QoS Data MPDU. See [Page 410, Fig. 8-24, Fig. 8-25] which illustrates the format of a BlockAck [Page 410 Fig. 8-24], which can be seen to include a BA Control Field [Page 410 Fig. 8-24] and a BA Information field [Page 410 Fig 8-24, Page 412 Fig. 8-27]. The BA-Control field, includes a third block ack size information, compressed bitmap subfield B2 [Page 410 Fig. 8-25, B2], indicating a third size. The BA Information field [Page 412 Fig. 8-27] includes a block ACK Bitmap, of the third size).
The information processing apparatus disclosed by 802.11 differs from that of claim 1, in that 802.11 is silent on the ADDBA Request including first Block Ack size information indicating a first size, the ADDBA Response including a second Block Ack size information indicating a second size and the second Block Ack size information being based on the first Block Ack size information. 802.11 further differs from claim 1, in that 802.11 is silent on control circuitry configured to determine the first size each time data related to the ADDBA Request is transmitted to another information processing apparatus to notify the another information processing apparatus of the first size.
Despite these differences similar features have been seen in other prior art involving the use of Block Acknowledgements in network communications. Nishibayashi (US 20060034174 A1) for example discloses in [Par. 55] a feature for a Block Acknowledgement, where a ADDBA request includes a first block Ack Size information, request of a compressed Block Ack, and an ADDBA Response that includes second block Ack Size information, permitted/rejection of compressed block ACK, the second Block Ack size information being  equal to or less than the first size of first Block Ack size information requested by the information processing apparatus(acceptance of the compressed block ACK would implicitly indicate the second Block Ack size being equal to that of the first Block Ack Size requested by the information processing apparatus).
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify Block Ack feature of 802.11 in light of the teachings of Nishibayashi by including a feature for the ADDBA Request including first Block Ack size information indicating a first size, the ADDBA Response including a second Block Ack size information indicating a second size from the another information processing apparatus and the second Block Ack size information being equal to or less than the first size of the first block ack size information requested by the information processing apparatus, in order to provide a more efficient Block Ack communication.
802.11 further differs from claim 1, in that 802.11 is silent on control circuitry configured to determine the first size each time data related to the ADDBA Request is transmitted to another information processing apparatus to notify the another information processing apparatus of the first size. Kiyotaka (JP2006217242A) in [Fig. 6 and Par. 56] illustrate and describe a frame format of a BA segment variable length block ACK.  [Kiyotaka, Par. 59] describes where the transmitting terminal side (information processing apparatus) transmits a standard Block ACK Request frame. On the receiving 
Furthermore according to [Par. 60 -  Par. 62]  by using the Block ACK (n) frame of Fig.6, even when the number of frames transmitted through one Block mechanism changes, it is possible to construct a bitmap of an appropriate length according to the number of received frames each time, thereby making it possible to efficiently utilize the radio frequency band. 
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify 802.11 to arrive at a feature for control circuitry configured to determine the first size each time data related to the ADDBA Request is transmitted to another information processing apparatus to notify the another information processing apparatus of the first size, as similarly suggested by Kiyotaka, in order to efficiently utilize radio connection during a Block ACK process.

In regards to claim 13, 802.11 discloses an information processing apparatus comprising:
receiving circuitry configured to receive an ADDBA Request (See [Page 904, Fig.   and
transmitting circuitry configured to transmit an ADDBA Response (See [Page 904, Fig. 9-25] where the originator comprises receiving circuitry to receive an ADDBA response transmitted from a recipient comprising transmitting circuitry.),,
wherein the receiving circuitry is configured to receive a data frame from the another information processing apparatus(See [Page 904, Fig. 9-25] where the originator transmits a data frame, QoS Data MPDU, to another information processing apparatus, the recipient), and
wherein the transmitting circuitry is configured to transmit a Block Ack frame in response to the data frame, the Block Ack frame including third Block Ack size information indicating a third size and a Block Ack Bitmap of the third size(See [Page 904, Fig. 9-25] where the originator receives a BlockAck transmitted by the recipient, in response to the QoS Data MPDU. See [Page 410, Fig. 8-24, Fig. 8-25] which illustrates the format of a BlockAck [Page 410, Fig. 8-24], which can be seen to include a BA Control Field [Page 410 Fig. 8-24] and a BA Information field [Page 410, Fig 8-24 and Page 412, Fig. 8-27]. The BA-Control field, includes a third block ack size information, compressed bitmap subfield B2 [Page 410 Fig. 8-25, B2], indicating a third size. The BA Information field [Page 412 Fig. 8-27] includes a block ACK Bitmap, of the third size).
802.11 differs from claim 13, in that 802.11 is silent on the ADDBA Request including first Block Ack size information indicating a first size, the ADDBA Response including a second Block Ack size information indicating a second size and the second Block Ack size information being based on the first Block Ack size information. 802.11 further differs from claim 13, in that 802.11 is silent on the first size being determined by the another information processing apparatus each time data related to the ADDBA request is transmitted from the another information processing apparatus to notify the information processing apparatus of the first size,
Despite these differences similar features have been seen in other prior art involving the use of Block Acknowledgements in network communications. Nishibayashi (US 20060034174 A1) for example discloses in [Par. 55] a feature for a Block Acknowledgement, where a ADDBA request includes a first block Ack Size information, request of a compressed Block Ack, and an ADDBA Response that includes second block Ack Size information, permitted/rejection of compressed block ACK, the second block Ack size information being the same or smaller than the size of the first Block Ack size information requested by the information processing apparatus (the acceptance  of compressed block ack would implicity indicate the second block size information being the same as the first block ack size information requested by the information processing apparatus)
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify Block Ack feature of 802.11 in light of the teachings of Nishibayashi by including a feature for the ADDBA Request including first Block Ack size information indicating a first size, the ADDBA Response including a second Block Ack size information indicating a second size and the second Block Ack size information being the same as or smaller than the first Block Ack size information requested by the information processing apparatus, in order to provide a more efficient Block Ack communication.
802.11 further differs from claim 13, in that 802.11 is silent on the first size being determined by the another information processing apparatus each time data related to the ADDBA request is transmitted from the another information processing apparatus to notify the information processing apparatus of the first size. Kiyotaka (JP2006217242A) in [Fig. 6 and Par. 56] illustrate and describe a frame format of a BA segment variable length block ACK.  [Kiyotaka, Par. 59] describes where the information processing apparatus) transmits a standard Block ACK Request frame. On the receiving terminal side, after receiving the Block ACK request frame, a bitmap is created until the sequence number of the last received DATA frame from the Block Ack Starting Sequence Control stored in the received Block ACK request frame. The bitmap size performs a bitmap creation process in bytes by incrementing every 8 frames from the number of frames that must be created. Additionally, the bitmap size be statically or dynamically variable. In a case of a statically variable length, the bitmap size is decided beforehand between the two terminals, or the opposite terminal is informed by using the BA control field within the Block Ack Req frame. Further, in the case of a dynamically variable length, a method of notifying using a BAR Control field within a Block Ack request frame, and a method not specifically specified may be considered. Without a specifically specified method, the Block ACK Bitmap size can be allocated from the Block ACK frame size at the Block ACK frame receiving side.
Furthermore according to [Par. 60 -  Par. 62]  by using the Block ACK (n) frame of Fig.6, even when the number of frames transmitted through one Block mechanism changes, it is possible to construct a bitmap of an appropriate length according to the number of received frames each time, thereby making it possible to efficiently utilize the radio frequency band. 
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify 802.11 to arrive at a feature for on the first size being determined by the another information processing apparatus each time data related to the ADDBA request is transmitted from the another information processing apparatus to notify the information processing apparatus of the first size, as similarly suggested by Kiyotaka, in order to efficiently utilize radio connection during a Block ACK process.

In regards to claim 3, 802.11 is doesn’t explicitly recite the information processing apparatus according to claim 1, wherein the packets to be transmitted are packets that have not been successfully transmitted as an appliance as a transmission destination of the packets.
Despite these differences similar features have been seen in prior art involving the sending of confirmation messages (i.e. Block ACKs). Nishibayashi (US 20060034174 A1) discloses a feature in [Par. 50] where information to be transmitted is information (i.e. MSDU having the sequence number 2) that have not been successfully transmitted.
 Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the confirmation message feature of 802.1, by including a feature where information to be transmitted (i.e. MDPUs of 802.11) is information (i.e. MPDUs that have not been successfully transmitted) as an appliance as a transmission destination of the packets, as similarly seen in Nishibayashi in order to provide a benefit of more reliable communication provided by retransmission of unsuccessfully transmitted information.

In regards to claim 4,  802.11 is silent on  the information processing apparatus according to claim 1, further comprising control circuitry configured to concatenate packets in agreement with the first size among the packets to be transmitted and transmit the concatenated packets in the data frame to another information processing apparatus.
Despite these differences similar features have been seen in other prior art involving the use of Block Acknowledgements in network communications. Nishibayashi (US 20060034174 A1) for example discloses in [Par. 55] a feature for a Block Acknowledgement, where a ADDBA request includes a first block Ack Size information, request of a compressed Block Ack, and an ADDBA Response that includes second block Ack Size information, permitted/rejection of compressed block ACK, the second block Ack size information being based on the first Block Ack size information, the acceptance/rejection of 
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify Block Ack feature of 802.11 in light of the teachings of Nishibayashi by including a feature for the further comprising control circuitry configured to concatenate packets in agreement with the first size among the packets to be transmitted and transmit the concatenated packets in the data frame to another information processing apparatus, in order to provide a more efficient Block Ack communication.

In regards to claim 5,  802.11 is silent on  the information processing apparatus according to claim 1, further comprising control circuitry configured to concatenate packets to be transmitted and transmit the concatenated packets in the data frame to the another information processing apparatus, while determining a size of the block ack bitmap as the first size.
Despite these differences similar features have been seen in other prior art involving the use of Block Acknowledgements in network communications. Nishibayashi (US 20060034174 A1) for example discloses a feature to concatenate packets to be transmitted and transmit the concatenated packets in data frame to another information process apparatus, transmit an aggregated MPDU (see [Par. 54] “To realize high throughput, therefore, no fragmentation is desirably performed. Originally, the fragmentation mechanism is installed in an environment that long physical frame tends to be error-prone. But the aggregation method that omits IFS and PHY header (and PHY preamble) to reduce the overhead assume that a long physical frame is transmitted normally. In such a case, no fragmentation is desirably performed. Although the fragmented MPDUs can be aggregated into one physical frame, the overhead of MAC headers still remain….”), while determining a size of the block ack bitmap as the first size, using a compress block ack bitmap (See [Par. 54, Fig. 8] “As shown in FIG. 8, in this embodiment which performs no fragmentation, the number of bits of a Block Ack Bitmap 80 can be compressed to a maximum of 64 MPDUs. That is, the size of the Block Ack Bitmap 80 is equivalent to the maximum number of MSDUs when one MPDU corresponds to one MSDU, and can be compressed to 64 bits, i.e., 1/16 the conventional size.”)
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify Block Ack feature of 802.11 in light of the teachings of Nishibayashi by including a feature for the further comprising control circuitry configured to concatenate packets to be transmitted and transmit the concatenated packets in the data frame to the another information processing apparatus, while determining a size of the block ack bitmap as the first size, in order to provide a more efficient Block Ack communication.

In regards to claim 9, 802.11 is silent on the information processing apparatus according to claim 1, further comprising control circuitry configured to, in a case where the second size is different from the first size notified from the another information processing apparatus, after notifying the first size, the control circuitry newly determines the second size as the first size to be used for the Block Ack frame.
Despite these differences similar features have been seen in other prior art involving the use of Block Acknowledgements in network communications. Nishibayashi (US 20060034174 A1) for example request of a compressed Block Ack, and an ADDBA Response that includes second block Ack Size information different from first block ack size, rejection of compressed block ACK, the size of the block ack being  based on the rejection of the compressed block ack request.
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify Block Ack feature of 802.11 in light of the teachings of Nishibayashi by including a feature for the a case where the second size is different from the first size notified from the another information processing apparatus, after notifying the first size, the control circuitry newly determines the second size as the first size, regular block ack, to be used for the Block Ack frame, in order to provide a reliable use of a block ack feature.

In regards to claim 15, 802.11 discloses the information processing apparatus according to claim 13, further comprising control circuitry configured to compress the Block Ack frame on the basis of the thirds size  (See [802.11 Page 904, Fig. 9-25] where the originator receives a BlockAck transmitted by the recipient, in response to the QoS Data MPDU. See [Page 410, Fig. 8-24, Fig. 8-25] which illustrates the format of a BlockAck [Fig. 8-24], which can be seen to include a BA Control Field [Fig. 8-24] and a BA Information field [Fig 8-24, Fig. 8-27]. The BA-Control field, includes a third block ack size information, compressed bitmap subfield B2 [Fig. 8-25, B2], indicating a third size. The BA Information field [Fig. 8-27] includes a block ACK Bitmap, of the third size).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over 802.11 (ISO/IEC/IEEE International Standard - Information technology--Telecommunications and information exchange between systems Local and metropolitan area networks--Specific requirements Part 11: Wireless LAN Medium Access Control (MAC) and Physical Layer (PHY) Specifications," pp.1-2798, 21 Nov. 2012 (Year: 2012)) in view of  Nishibayashi (US 20060034174 A1) in view of Kiyotaka (JP2006217242A) in view of Ramamurthy (US 2015/0092652)

In regards to claim 2, 802.11 doesn’t explicitly disclose the information processing apparatus according to claim 1, wherein the first Block Ack size information is based on a total number of packets included in the data frame to be transmitted, or a length from a start sequence numeral to an end sequence numeral among sequence numerals corresponding to the packets.
Despite these differences similar features have been seen in other prior art involving a block acknowledgement feature. Ramamurthy for example discloses in [Par. 76] a feature where a first block ack size information is based on a total number of packets to be included in a data frame, max aggregate length.
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the block ack feature of 802.11 by incorporating a feature wherein the first Block Ack size information is based on a total number of packets included in the data frame to be transmitted, or a length from a start sequence numeral to an end sequence numeral among sequence numerals corresponding to the packets, as similarly seen in Ramamurthy in order to provide a benefit of controlling size of an aggregated packet.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over 802.11 (ISO/IEC/IEEE International Standard - Information technology--Telecommunications and information exchange between systems Local and metropolitan area networks--Specific requirements Part 11: Wireless LAN Medium Access Control (MAC) and Physical Layer (PHY) Specifications," pp.1-2798, 21 Nov. 2012 (Year: 2012)) in view of  Nishibayashi (US 20060034174 A1)  in view of Kiyotaka (JP2006217242A) in view of Kwon (US 20070127424 A1)

In regards to claim 11, 802.11 is silent on the information processing apparatus according to claim 1, further comprising control circuitry configured to determine the first size when the another information processing apparatus returns the Block Ack frame. Despite these differences similar features have been seen in other prior art involving the use of block ack frames. Kwon for example discloses a block ack feature where a first size is determined, size of a data unit, is determined based upon a block ack returned from another information processing apparatus,  receiving device  (See [Fig. 11] and [Par. 66 – Par. 71, which describe Fig. 11] where the amount of data included a data unit, depends on the data acknowledged in the block Acks).
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the block ack feature of 802.11 by including a feature further comprising control circuitry configured to determine the first size when the another information processing apparatus returns the Block Ack frame, as similarly seen in Kwon in order to provide reliable transmission of information.


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over 802.11 (ISO/IEC/IEEE International Standard - Information technology--Telecommunications and information exchange between systems Local and metropolitan area networks--Specific requirements Part 11: Wireless LAN Medium Access Control (MAC) and Physical Layer (PHY) Specifications," pp.1-2798, 21 Nov. 2012 (Year: 2012)) in view of  Nishibayashi (US 20060034174 A1) in view of Kiyotaka (JP2006217242A)  in view of Kwon (US 20070127424 A1) in view of Takagi(US 20060083233 A1).

In regards to claim 12, 802.11 is silent on the information processing apparatus according to claim 11, wherein in a case where the block ack frame is compressed is received from the another information processing apparatus, the control circuitry is further configured to acquire contents of the compressed block ack frame that has been received on the basis of the third block ack size information. In regards to the use of a compressed block ack frame, the combination of 
Despite these differences similar features have been seen in other prior art involving use of block ack features. Takagi for example discloses in [Par.  97] a feature where when a compress block ack frame is received from another processing apparatus, circuitry is configured to acquire contents of the compressed block ack frame that has been received, interprets the block ack bitmap of the compressed block ack 224, on the basis of the third block ack size information, block ack starting control value.
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the compressed block ack feature suggested by the combined teachings of 802.11 in view of Nishibayashi by including a feature wherein in a case where the block ack frame is compressed is received from the another information processing apparatus, the control circuitry is further configured to acquire contents of the compressed block ack frame that has been received on the basis of the third block ack size information, as similarly seen in Takagi, in order to provide a benefit of reliable communication, and take advantage of benefits yielded by use of a compressed block Ack.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over 802.11 (ISO/IEC/IEEE International Standard - Information technology--Telecommunications and information exchange between systems Local and metropolitan area networks--Specific requirements Part 11: Wireless LAN Medium Access Control (MAC) and Physical Layer (PHY) Specifications," pp.1-2798, 21 Nov. 2012 (Year: 2012)) in view of  Nishibayashi (US 20060034174 A1) in view of Kiyotaka (JP2006217242A) in view of Cho (US 20060048034 A1)

In regards to claim 14, 802.11 is silent on the information processing apparatus according to claim 13, further comprising control circuitry configured to, in a case where the first size notified from the another information processing apparatus exceeds performance of the information processing apparatus related to a wireless communication, determine the second size different from the first size within a range of the performance and notify the another information processing apparatus of the second size. Despite these differences similar feature have been seen in other prior art involving use of a block ack frame. Cho for example discloses in [Par. 64] a feature where in a case a first size notified from another information processing apparatus, transmitting station, exceeds performance of the information processing apparatus related to a wireless communication,  support/non-support of compressed block ACk feature, determines a second size different from the first size within a range of the performance,  standard block ACK in a case where compressed block ACK is not supported, and notifies another information processing apparatus of the second size via sending of conventional block ACK frame.
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify block ack feature suggested by the combined teachings of 802.11 in view of Nishibayashi by providing a feature further comprising control circuitry configured to, in a case where the first size notified from the another information processing apparatus exceeds performance of the information processing apparatus related to a wireless communication, determine the second size different from the first size within a range of the performance and notify the another information processing apparatus of the second size, as similarly seen in Cho in order to provide benefit of supporting multiple performance standards.

Allowable Subject Matter
(s) 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476